—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Putnam County (Dickinson, J.), entered November 16, 1990, which, upon a jury verdict in favor of the defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff contends that error in the court’s charge concerning circumstantial evidence and res ipsa loquitur deprived her of a fair trial. We disagree. Read as a whole, the charge adequately communicated to the jury the legal principles necessary for resolving the issues raised at trial (see, Bartlett v General Elec. Co., 90 AD2d 183, 186; Brown v Village Mobil Serv. Sta., 167 AD2d 158; Schmeider v Montefiore Hosp. & Med. Ctr., 122 AD2d 735). Lawrence, J. P., Eiber, O’Brien and Ritter, JJ., concur.